DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for priority to Non-Provisional Application No. 13/933,813 filed July 2, 2013 now Patent No. 10,201,672, to Non-Provisional Application No. 12/484,125 filed June 12, 2009 now Patent No. 8,499,757, to Provisional Application No. 61/157,506 filed March 4, 2009 and to Provisional Application No.61/061,551 filed on June 13, 2008.

Information Disclosure Statement
Acknowledgement is made to Applicant’s lack of submitted Information Disclosure Statement. 

Status of Claims
This Office Action is responsive to the preliminary amendment filed on March 14, 2019. As directed by the amendment: claims 1-17 have been cancelled and claims 18-34 have been added. Thus, claims 18-34 are presently pending in this application.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “accommodate the container”, ln 1-2 should read --accommodate the cartridge container--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 19-21 each depend upon claim 1.  Claim 1 has been cancelled, therefore claims 19-21 inherently cannot further limit the subject matter of the claim upon which they depend. Examiner believes Applicant has made a typographical error and has made every effort to examine the claims in accordance with Examiner’s understood Applicant’s intent. Therefore, for the purpose of this Office Action the dependency of claims 19-21 will be: 
Claim 19 depending from claim 18.
Claim 20 depending from claim 19.
Claim 21 depending from claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by James (U.S. Patent No. 4,210,140).
Regarding Claim 18, James discloses an inhaler comprising a mouthpiece (30; Fig. 9); an outer shell (33; Fig. 9); and a sled (34; Fig. 6) including a cartridge holder (20, 21, 23; Fig. 6); wherein the outer shell is in a telescopic arrangement with the mouthpiece (col 4, ln 62 to col 5, ln 10), and wherein actuation of the outer shell relative to the mouthpiece translationally moves the sled (col 4, ln 37 to col 5, ln 63).
Regarding Claim 19, James discloses the inhaler wherein movement of the sled is configured to translocate a cartridge container (capsule, “C”; Fig. 7) from a powder containment position to a dosing position (col 4, ln 37 to col 5, ln 63; Fig. 7-8).
Regarding Claim 20, James discloses the inhaler further comprising a housing (27; Fig. 9) to accommodate the cartridge container (Fig. 9).
Regarding Claim 21, James discloses the inhaler wherein the cartridge holder is configured to hold a cartridge (capsule, “C”; Fig. 7) including a container (interior of the capsule, “C” wherein medicament resides; col 5, ln 2-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James as applied to claim 21 above, and further in view of Rand et al. (U.S. Patent No. 6,748,946; hereinafter: “Rand”).
Regarding Claims 22-24, James discloses the inhaler wherein the container is configured to house a dry powder medicament (col 5, ln 2-5). 
James does not specifically disclose the inhaler wherein the dry powder medicament includes at least one active ingredient; wherein the least one active ingredient is a peptide, polypeptide, protein, or a combination thereof, or wherein the active ingredient is insulin, glucagon- like peptide 1, oxyntomodulin, peptide YY, exendin, heparin, calcitonin, felbamate, sumatriptan, parathyroid hormone, growth hormone, erythropoietin, AZT, DDI, granulocyte macrophage colony stimulating factor, lamotrigine, chorionic gonadotropin releasing factor, luteinizing releasing hormone, beta-galactosidase, exendin, vasoactive intestinal peptide, an argatroban, anti-SSX-241.49, anti-NY-ESO-1, anti-PRAME, anti- PSMA, anti-Melan-A, anti-tyrosinase, or a combination thereof.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the dry powder medicament of James to include the active ingredient of insulin, as taught by ADAMS for the purpose of treating particular respiratory or other disorders (See Rand: col 7, ln 38-40).

Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James as applied to claim 21 above, and further in view of Steiner et al. (U.S. Patent No. 6,071,497; hereinafter “Steiner”).  
Regarding Claim 25, James discloses the inhaler wherein the cartridge container holds the dry powder medicament, shown above.
Jams does not specifically disclose the inhaler wherein the active ingredient is diketopiperazine.  
Steiner teaches diketopiperazine that is an active ingredient in pulmonary delivered dry powder (col 10, ln 5-12) for the purpose of, by the macrophages in the lungs, targeting the microparticles to the spleen, bone marrow, liver and lymph nodes (col 10, ln 19-22). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the inhaler of James to include diketopiperazine as the active ingredient, as taught by Steiner for the purpose of, by the macrophages in the lungs, targeting the microparticles to the spleen, bone marrow, liver and lymph nodes (See Steiner: col 10, ln 19-22).
Regarding Claim 26, the modified device of James discloses the claimed invention capable of administering the dry powder medicament where the active ingredient is diketopiperazine (See Steiner: col 10, ln 5-12), and is further capable of administering a dry .

Claims 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James (U.S. Patent No. 4,210,140) in view of Glusker et al. (U.S. Pub. No. 2010/0108258; hereinafter: “Glusker”).
Regarding Claim 27, James discloses an inhaler comprising a mouthpiece (30; Fig. 9); an outer shell (33; Fig. 9); and a sled (34; Fig. 6) including a cartridge holder (20, 21, 23; Fig. 6); wherein the outer shell is in a telescopic arrangement with the mouthpiece (col 4, ln 62 to col 5, ln 10), and wherein actuation of the outer shell relative to translocate a cartridge (20; Fig. 6) in the cartridge holder from a containment position to a dosing position (col 4, ln 37 to col 5, ln 63; Fig. 7-8). 
James does not specifically disclose the inhaler wherein in the dosing position 10% to 70% of total airflow through the inhaler enters and exits the cartridge.
Glusker teaches a powder dispersion apparatus (Fig. 2) comprising a primary air flow path through an opening (60j; Fig. 50 and A; Fig. A, annotated below; ¶¶ 0261-0264); a secondary air flow path through a plurality of hole (80e; Fig. 53 and B, Fig. A annotated below; ¶¶ 0261-0264, 0320-0322); a cartridge (Q; Fig. 103, 108; ¶ 0257) configured to include a medicament container (170i; Fig. 109; ¶ 0319); and wherein 10% to 70% of total airflow through the inhaler enters and exits the cartridge [¶¶ 0261-0264, 0322; Fig. 113; Examiner notes: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05).  Specifically, Glusker discloses 40% to 70% of total airflow through the inhaler enters and exits the cartridge (¶¶ 0263, 0322).] for the purpose of providing the secondary air flow path as a bypass air flow path which reduces the overall resistance of the apparatus and to 

    PNG
    media_image1.png
    469
    381
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 113 of Glusker.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the cartridge holder of James to include the secondary air flow path through the plurality of hole as taught by Glusker for the purpose of providing the secondary air flow path as a bypass air flow path which reduces the overall resistance of the apparatus and to improve user comfort (See Glusker: ¶¶ 0262, 0322) and preventing powder deposition within the apparatus (See Glusker: ¶ 0263).
Regarding Claim 28, the modified device of James discloses the inhaler wherein the cartridge includes a medicament container (See James: capsule, “C”; Fig. 7, See Glusker: 170i; Fig. 109; ¶ 0319).
Regarding Claim 29, the modified device of James discloses the inhaler wherein the medicament container is configured to house a dry powder medicament (See James: col 5, ln 2-5, See Glusker: ¶ 0319).
Regarding Claim 30, the modified device of James discloses the inhaler device wherein the removable container is configured to hold a dry powder medicament including at least one active ingredient (See Glusker: ¶¶ 0269, 0276; Claim 25).
Regarding Claims 31-32, the modified device of James discloses the inhaler device comprising one active ingredient is insulin (See Glusker: ¶¶ 0269, 0276; Claim 25; Examiner notes: Insulin is known to be a protein).

Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James in view of Glusker as applied to claim 30 above, and further in view of Steiner et al. (U.S. Patent No. 6,071,497).  
Regarding Claim 33, the modified device of James discloses the inhaler wherein the cartridge container holds the dry powder medicament, shown above.
Jams does not specifically disclose the inhaler wherein the active ingredient is diketopiperazine.  
Steiner teaches diketopiperazine that is an active ingredient in pulmonary delivered dry powder (col 10, ln 5-12) for the purpose of, by the macrophages in the lungs, targeting the microparticles to the spleen, bone marrow, liver and lymph nodes (col 10, ln 19-22). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the modified device of James to include diketopiperazine as the active ingredient, as taught by 
Regarding Claim 26, the modified device of James discloses the claimed invention capable of administering the dry powder medicament where the active ingredient is diketopiperazine (See Steiner: col 10, ln 5-12), and is further capable of administering a dry powder medicament where the active ingredient is FDKP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.